Citation Nr: 1441967	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability; and if so, whether service connection is warranted for such disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1965, with additional periods of active duty for training with the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision denied service connection for bilateral hearing loss disability based on a finding that such disability was not incurred in or caused by the Veteran's active service; subsequent unappealed rating decisions, most recently in July 2002, continued the denial.  

2.  Evidence received since the July 2002 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss disability, and therefore raises a reasonable possibility of substantiating this issue on appeal.

3.  Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  

4.  The Veteran's heart disability is not etiologically related to his active service, to include any period of active duty for training.  

5.  The Veteran's diabetes mellitus is not etiologically related to his active service, to include any period of active duty for training.

6.  The Veteran's hypertension is not etiologically related to his active service, to include any period of active duty for training. 

7.  Bilateral pes planus was noted on examination for entrance into service, and is not shown to have increased in severity during (or as a result of) service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which continued the July 1998 denial of service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013). 

2.  New and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

5.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

7.  The criteria for service connection for a bilateral foot disability have not been met.  §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in May and October 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs), including relevant National Guard records, and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

While a VA medical opinion was not provided in relation to all claims decided herein, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran's heart disability, diabetes mellitus, and hypertension are related to his active service are his own conclusory statements of such; there is no medical evidence to support any alleged relationship.  As noted below, his statements as to such a relationship are not competent, since it involves internal medical processes, and not observable symptoms.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Additionally, the Veteran was afforded a hearing before the undersigned in August 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2013 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

New and Material Evidence

An unappealed July 1998 rating decision denied the Veteran service connection for bilateral hearing loss disability on the basis that such disability was not incurred in or caused by active service.  Thereafter, he made a number of attempts to reopen the claim.  An unappealed July 2002 rating decision denied the most recent previous attempt to reopen.  That decision is final.  38 U.S.C.A. § 7105.   

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that new and material evidence has been submitted and that the criteria to reopen the claim have been met.  

The Veteran has submitted, among other evidence, a September 2009 letter from his private ear, nose, and throat doctor which states that it is the doctor's opinion that the Veteran's bilateral hearing loss disability was more likely than not related to the Veteran's excessive noise exposure sustained in active service.  

The evidence submitted by the Veteran was not previously submitted to agency decision makers and therefore, it is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes a possible nexus between his current bilateral hearing loss disability and his active service.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a bilateral hearing loss disability must be reopened.  

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303.

Certain chronic diseases (including organic diseases of the nervous system, to include SNHL, ischemic heart disease, diabetes mellitus, and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service 38 C.F.R. §§ 3.304, 3.306.

The term "active service" includes active duty, any period of active duty for training in which the individual was disabled or died from a disease or injury incurred in line of duty, and any period of inactive duty for training during which the individual was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training. 38 U.S.C.A. § 101(24).  The term "active duty for training" includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of Title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22)(c) . The term "inactive duty for training" includes service with the Army National Guard of any State (other than for full-time duty) under sections 316, 502, 503, 504, or 505 of Title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23).

Bilateral Hearing Loss Disability

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) to the pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz , respectively.

The Veteran claims that he is entitled to service connection for bilateral hearing loss disability, as such was caused by noise exposure while on active service.  A review of the Veteran's DD Form 214 shows that he was assigned to an infantry unit while on active service and that he earned his parachutist badge.  Based on the facts and circumstances of his service, the Board concedes that the Veteran was exposed to noise while on active service.  Further, a review of the Veteran's STRs shows that while he was noted to have normal hearing on his September 1962 induction examination, his hearing was only tested by whisper voice test, which has been determined to be an unreliable format for testing hearing acuity.  On his February 1965 separation examination audiological evaluation revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
Not Tested
0(5)
LEFT
0(15)
0(10)
0(10)
Not Tested
0(5)

[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

Also of record are the Veteran's treatment records from his extended period of National Guard service, which routinely document the Veteran's decreased hearing acuity bilaterally.  Additionally, post-service VA and private treatment records show that the Veteran began complaining of decreased hearing acuity in 1995, shortly following his retirement from the National Guard, and that he has continued to complain of such symptoms since.  

The Veteran was afforded a VA examination in September 2010.  At that time, the Veteran reported military noise exposure from his history in the infantry and working with mortars and post-service occupational and recreational noise exposure from construction and hunting.  The examiner noted that the Veteran's hearing acuity was normal at the time of his separation.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
65
70
LEFT
10
30
45
70
70

Average pure tone thresholds were 53 in the right ear and 54 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  The examiner assigned a diagnosis of bilateral sensorineural hearing loss.  

In a February 2011 addendum, the examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to military noise exposure.  The examiner explained that the Veteran's hearing was well within normal limits at the time of his separation and that he had a significant history of occupational and recreational noise exposure, which could have been contributing factors to the Veteran's hearing loss.  The examiner also noted that there were other possible causes of bilateral hearing loss, but that she could not speculate as to the cause of the Veteran's bilateral hearing loss disability.  

In support of his claim, the Veteran submitted a September 2009 letter from his private ear, nose, and throat doctor, Dr. D.L., who opined that the Veteran's bilateral hearing loss disability was more likely than not caused by his excessive noise exposure sustained in the military.  Dr. D.L. noted that he reviewed the Veteran's medical records prior to a February 2008 examination from which he based his opinion and explained that the Veteran's bilateral hearing loss disability was consistent with his military noise exposure.  He further explained that the Veteran's bilateral hearing loss had shown little change in over 10 years, which suggested it was longstanding and secondary to noise exposure.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss disability as the VA examiner did not sufficiently support the conclusion reached.  The examiner noted that the Veteran's hearing was within normal limits at separation, but did not address the audiological results that showed some decreased hearing acuity when the results were converted to ISO units.  The Board notes that pure tone thresholds were not obtained at the time of the Veteran's entrance onto active service; however, he was noted to have normal hearing at that time.  Additionally, the examiner only provided speculative opinions for the etiological cause of the Veteran's bilateral hearing loss disability.  Further, the VA examiner did not address the Veteran's consistent complaints of decreased hearing after separation from active service, throughout his National Guard service and as a civilian.  Therefore, the Board finds that the February 2011 VA addendum opinion is less probative with respect to the etiology of the Veteran's bilateral hearing loss disability.  

The Board places greater weight on the September 2009 private opinion of record, which found that the Veteran's bilateral hearing loss disability was related to his in service noise exposure.  The Board accepts the doctor's rationale explaining that the Veteran's bilateral hearing loss was consistent with noise exposure and as the Board has conceded that the Veteran was exposed to noise while on active service, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disability, Diabetes Mellitus, and Hypertension

The Veteran contends that he is entitled to service connection for a heart disability, diabetes mellitus, and hypertension, on the basis that such disabilities were incurred in or caused by his active service.  Specifically, at his August 2013 Board hearing, the Veteran reported that he believed his heart disability was caused by the stress of his active service and that his diabetes mellitus was related to his heart disability.  

At the outset, the Board acknowledges that presumptive service connection is available for certain diseases, including ischemic heart disease and diabetes mellitus, if a Veteran was exposed to herbicide agents while on active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, the evidence in this case provides no indication that the Veteran was exposed to any such herbicide agents or that he ever served in the Republic of Vietnam.  As such, service connection on such a basis is not warranted.  Additionally, the evidence does not establish that the Veteran has been diagnosed with diabetes mellitus or hypertension with one year of separation from active service, and May 2014 private treatment records classify his heart disease as "non-ischemic," as such there is no basis for considering and applying the chronic disease presumptions of 38 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs are silent for any treatment or diagnosis related to a heart disability, diabetes mellitus, or hypertension.  Further, a review of the Veteran's STRs from his extended period of National Guard service are silent for any treatment or diagnosis related to diabetes mellitus; however, these records do show some findings of elevated blood pressure and that in September 1989, the Veteran was noted to have an abnormal echocardiogram (EKG).  

Post-service private and VA treatment records show that the Veteran receives consistent treatment for his heart disability, diabetes mellitus, and hypertension.  However, there is no evidence from these records that at any time during the course of his treatment the Veteran or his treatment providers related any of these disabilities to his active service.  

Additionally, there is no indication from the record that the Veteran complained of or was diagnosed with diabetes mellitus until many years after his active service.  Specifically, private treatment records show he was diagnosed with diabetes mellitus in 2000, 35 years after separation from active service.  Further, the medical evidence indicates that the Veteran was diagnosed with hypertension sometime around November 1993, 28 years following separation from federal active service, and that he began to get consistent treatment for his heart in 2001, 36 years following separation from federal active service.  

As noted above, the Veteran's STRs from his National Guard service show that he had some form of heart dysfunction and elevated blood pressure readings while with the National Guard.  Also of record are the Veteran's service personnel records (SPRs) from his National Guard service which show that he had numerous periods of active duty for training throughout his National Guard Service.  However, when comparing his STRs, showing treatment for his heart dysfunction and elevated blood pressure, and the dates of his active duty for training periods, there is no evidence to show that any of his treatment was during a period of active duty for training as is required by regulations noted above.  

While the Veteran is competent to report symptoms and lay persons are competent to provide opinions on some medical issues; the issue of whether the Veteran's heart disability, diabetes mellitus, and hypertension are related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on these issues.

In sum, as there is no evidence that the Veteran's heart disability, diabetes mellitus, or hypertension began during his active service, or a period or active duty for training, or have otherwise been attributed to his active service, to include a period of active duty for training, service connection for such disabilities is not warranted.   There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

The Veteran contends that he is entitled to service connection for bilateral pes planus, as such disability, which was noted at the time of his 1962 induction examination, was aggravated by his active service.  Specifically at his August 2013 Board hearing, he reported that wearing military boots and marching aggravated his foot condition and that he currently suffers from problems with calluses and foot pain.  

As noted above, the Veteran's 1962 preinduction examination noted a diagnosis of bilateral pes planus; therefore, the presumption of soundness never attached.  Thus, the question to be resolved in this case is whether the Veteran's pre-existing pes planus underwent an increase in severity in service.  If yes, the presumption of aggravation attaches which can only be rebutted by a showing that the increase in disability is clearly and unmistakably due to the natural progress of the disease.

A review of the Veteran's remaining STRs is silent for any complaints or treatment related to his bilateral pes planus, which indicates to the Board that the Veteran did not suffer from symptoms of foot pain while on active service.

The Veteran was afforded a VA examination of his feet in April 2011.  At that time, the pre-existing diagnosis of bilateral pes planus was noted and the examiner noted that upon review of the Veteran's VA treatment records, it was indicated that he had been receiving treatment for flat feet with fallen arches, some forefoot varus which caused some keratomas of his plantar surface of the right foot, and numerous callosities.  Notably, at the time of the VA examination, the Veteran reported that he noticed worsening pain in his feet beginning in 1996 while working as a corrections officer and that his pain did not start while in the military.  The examiner opined that it was at least as likely as not that the Veteran's current pes planus was aggravated by his military service and explained with the Veteran's reported history working in corrections it was difficult to determine whether the Veteran's current pain was related to the condition noted 33 years earlier and to his 2 years of active service.  The examiner went on to note that there was no way to know for certain whether the Veteran's in-service duties contributed to his foot pain.  

After review of the April 2011 VA examination report, the Board finds that the provided opinion and rationale are somewhat contradictory.  In this regard, the Board notes that while the examiner provides a positive opinion, his rationale is somewhat speculative or even supportive of a negative opinion.  Additionally, the examiner does not address the absence of any in-service treatment for the Veteran's bilateral pes planus and appears to disregard the Veteran's own statements that his foot pain did not begin in the military and he did not notice worsening pain until 1996, while working as a corrections officer.  As the opinion does not appear to take into account all the evidence of record, the Board finds that it is not probative in this matter.  

Post-service treatment records show that the Veteran receives treatment for his feet related to his non-service-connected diagnosis of diabetes mellitus.  Additionally, in February 2000 the Veteran received treatment for foot pain that was attributed to probable plantar fasciitis.  There is no indication from the post-service treatment records that the Veteran ever complained of an aggravation of his bilateral pes planus related to his active service.  

It is not in dispute that the Veteran has a current bilateral foot disability, as such is shown by the medical evidence of record, or that bilateral pes planus pre-existed service (as it was noted on induction).  Based on such evidence, the Board is precluded from finding that such disability was incurred in service.  However, what the Veteran must show to substantiate his claim is that his pre-existing bilateral pes planus was aggravated by service.  

Aggravation of a pre-existing disability in service is established by showing a worsening/increase in severity of the disability during service.  See 38 C.F.R. §3.306.  To substantiate his claim, the Veteran must show a worsening of his pre-existing bilateral pes planus during service.  As noted above, the Veteran's STRs (from his active duty and National Guard service) are silent for any complaints relating to his feet or bilateral pes planus.  Further, on February 1965 separation examination, the Veteran's feet were normal on clinical evaluation and bilateral pes planus was not noted.  

Further, the Board finds it significant that at the his April 2011 VA examination, the Veteran reported that his foot pain did not start while in the military and that he did not start to notice such pain until 1996, while working as a corrections officer.  The Board acknowledges that the Veteran has now reported (at his August 2013 Board hearing) that his bilateral pes planus was aggravated during active service when wearing military boots and marching, but these statements are inconsistent with the earlier evidence of record and the Board therefore finds them not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).

There is no further evidence in the record bearing on whether the Veteran's pre-existing bilateral pes planus increased in severity during active service.  As an increase in the severity of bilateral pes planus during active service is not shown, aggravation of such disability may not be conceded, and service connection for a bilateral foot disability is not warranted.  The preponderance of the evidence is against the Veteran's claim of service connection; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability; service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for a heart disability is denied. 

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral pes planus is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


